    Case 5:20-cv-03161-SAC Document 2 Filed 06/16/20 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF KANSAS


JOHN TIMOTHY PRICE,

                                Petitioner,

            v.                                       CASE NO. 20-3161-SAC

(FNU)(LNU),


                                Respondent.


                              ORDER TO SHOW CAUSE

     This matter comes before the Court on a petition for habeas corpus

filed under 28 U.S.C. § 2241. Petitioner is a pretrial detainee held

in Shawnee County, Kansas. He proceeds pro se. Petitioner has

submitted neither the $5.00 filing fee nor a motion to proceed in forma

pauperis.

    The Court must examine habeas petitions promptly and must

“summarily    dismiss   [a]    petition   without   ordering   a   responsive

pleading,” Mayle v. Felix, 545 U.S. 644, 656 (2005), “[i]f it plainly

appears from the petition and any attached exhibits that the
petitioner is not entitled to relief in the district court.” See Rules

Governing § 2254, Rule 4, Cases in U.S. Dist. Ct. The Court has

conducted an initial review of the petition and enters the following

findings and order.

     First, a petition under 28 U.S.C. § 2241 is the proper remedy

for a State prisoner challenging pretrial detention. Walck v. Edmonds,

472 F.3d 1227, 1235 (10th Cir. 2007).          See also Yellowbear v. Wyo.
Att'y Gen., 525 F.3d 921, 924 (10th Cir. 2008) (“[Section] 2241 is

a vehicle for challenging pretrial detention....”).

     To prevail under this provision, a State prisoner must show that
      Case 5:20-cv-03161-SAC Document 2 Filed 06/16/20 Page 2 of 3




his pretrial detention violates federal law.                      See 28 U.S.C. §

2241(c)(3)(2018)(the         habeas    court     must     determine      whether    the

petitioner “is in custody in violation of the Constitution or laws

or treaties of the United States”).

       However, before proceeding in habeas corpus, a petitioner

seeking relief under § 2241 is “generally required to exhaust state

remedies”. Montez v. McKinna, 208 F.3d 862, 866 (10th Cir. 2000). See

also    Farris    v.   Allbaugh,      698   F.    App’x    950,    957    (10th    Cir.

2017)(unpublished)(“We have held that this exhaustion requirement ‘is

a prerequisite for § 2241 habeas relief, although we recognize that

the     statute     itself     does     not      expressly     contain       such     a

requirement.’”)(quoting Garza v. Davis, 596 F.3d 1198, 1203 (10th Cir.

2010)).

       Petitioner states he has been unable to post bail although he

has the necessary funds. As relief, he seeks exoneration. Because the

petition does not show that petitioner has exhausted state court

remedies by presenting his claims concerning his bail in the state

courts, including the appellate courts, this Court will direct him
to show cause why this matter should not be dismissed without

prejudice.

       IT IS, THEREFORE, BY THE COURT ORDERED petitioner is granted to

and including July 3, 2020, to show cause why this matter should not

be dismissed without prejudice due to his failure to exhaust state

court remedies. The failure to file a timely response may result in

the dismissal of this matter without additional notice.

       IT IS SO ORDERED.
       DATED:     This 16th day of June, 2020, at Topeka, Kansas.
Case 5:20-cv-03161-SAC Document 2 Filed 06/16/20 Page 3 of 3




                              S/ Sam A. Crow

                              SAM A. CROW
                              U.S. Senior District Judge
